 In the Matter of GREENvILLE STEEL CAR COMPANYandUNITED STEELWORKERS OF AMERICA, LOCAL UNION No. 2440 (C. I. 0.)Case No. C-2639 (6-C-656).-Decided January 15,1944Mr. T. Lowry Whittaker,for the Board.Reed, Smith., Shaw, and McClay,byMessrs. John C. Bane, Jr.,andNicholas Unkovic,of Pittsburgh, Pa., andMr. T. C. Whiteman,ofGreenville, Pa., for the respondent.Messrs. John W. GrajciarandRoss Atwell,of Sharon, Pa., for theUnion.Mr. Donovan H. Henry,of Greenville, Pa., for the Association.Mr. Herman J. DeKoven,of counsel to the Board.DECISIONAND.ORDERSTATEMENT OF THE CASEUpon charges duly filed by United Steelworkers of America, LocalUnion No. 2440 (C. I.O.) , herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Sixth Region (Pittsburgh, Pennsylvania), issued its complaint,dated January 16,1943, against Greenville Steel Car Company, Green-ville, Pennsylvania, herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1), (2), and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint, togetherwith notice of hearing thereon, were duly served upon the respondentand the Union.In respect to the unfair labor practices, the complaint alleged insubstance that the respondent: (1) since on or about April 1937, hasmade statements tending to discourage activities by its employees forthe purpose of collective bargaining and other mutual aid'and pro-tection, has disparaged and discredited the Union, has advised, ex-United Steelworkers of America,Local Union No. 2440(C. I. 0.), was formerlyknown as Steel Workers Organizing Committee, Local Union No. 2440 (C. I. 0.). Theterm Union,as used herein,is descriptive of both organizations.54 N. LR. B., No. 88.608 GREENVILLE STEEL CAR COMPANY'609horted, and threatened its employees to cease agitation for and mem-bership in the Union, has questioned its employees concerning theirmembership and activities in the Union, and has threatened to dis-charge them for such membership and activities; (2) from approxi-mately 1934 to about, June 1937, 'dominated and interfered with the'formation and administration of, and contributed support to, a labororganization among its employees known as the Shop Committee, andsince approximately June 1937 has dominated and interfered with theformation and administration of, and has contributed support to, alabor organization among its employees known as The Greenville CarBuilders Association, herein called the Association; (3) discharged,and thereafter refused to reinstate, Earl Powell and Dewey Hovisbecause of their membership and activities in the Union; and (4) bythe foregoing acts interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.In its answer, as amended, the respondent denied that it had engagedin any unfair labor practices.Pursuantto notice, a hearing was held in Greenville,Pennsylvania,from February 1 to March 20, 1943, before Carl C. Wheaton, theTrial Examiner duly designated by the Chief Trial Examiner.Atthe commencement of the hearing, theTrial Examiner granted amotion by the Association to intervene.The Board, the respondent,the Union, and the Association were represented and participated inthe hearing.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearinguponthe issueswas afforded 'all parties.During the course of the hearing,variousmotions to dismiss the complaint were made by the respondent andthe Association.These motions were denied by theTrial Examiner.At the close of the hearing, counsel for theBoard, andrespondent,moved that the pleadings be conformed to the proof. Thesemotionswere granted by the Trial Examiner.Variousrulings were made bythe Trial Examiner during the course of the hearing on other motionsand on objections to the admission of evidence.The- Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial error was committed.The rulings are hereby affirmed.Afterthe hearing, the respondent filed a brief with the TrialExaminer.On June 9, 1943, the Trial Examiner issued his Intermediate Report,copies of which were duly served upon the parties, in which he foundthat the respondent had engaged in and wasengagingin unfairlabor practices, within the meaning of Section 8 (1), (2), and (3),and Section 2 (6) and (7) of the Act, and recommended that therespondentcease anddesist therefrom and take certain affirmativeaction to effectuate the policies of the Act.Thereafter, the respond-567900-44-vol. 54-40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDent and the Association filed exceptions to the Intermediate Reportand briefs in support of their exceptions.Oral argument was heldbefore the Board in Wasington, D. C., on August 12, 1943.The Board has considered the exceptions and' briefs filed by therespondent and the Association, and finds the exceptions to be withoutmerit insofar as they are inconsistent with the findings, conclusions,and order set forth below.On August 2, 1943, the respondent filed a motion for. the issuanceby the Board of an order to show cause why, in view of a certainprovision in the National Labor Relations Board Appropriation Act,1944,2 dealing with the use of funds by the Board for the currentfiscal year, the complaint should not be dismissed.Briefs in supportof such motion were filed by the respondent and the Association.The Union filed a (brief in opposition to such motion, and the respond-ent filed an answer thereto.On November 3, 1943, the Board issuedan order upon the parties to show cause why, on the basis of theafore-mentioned provision in the Appropriation Act, and the opinionof the Comptroller General of the United States referred to below,the proceeding herein, in whole or in part, should or should not bedismissed.Thereafter, the respondent, the Association, and the Unionfiled answers to such order, and the respondent and the Associationfiled requests for oral argument on the issues raised by such order.3The Comptroller General of the United States, by letter ' datedOctober 21, 1943 4 interpreting the afore-mentioned provision of theAppropriation Act, has ruled that "the current appropriation of theBoard is not available for use in connection with a complaint caseunder Section 8 (2) of the National Labor Relations Act where thereis involved an agreement between management and labor which hasbeen in existence for three months or longer without charges beingfiled with the Board."The instant case involves an existing agree-ment between the respondent and the Association, which was enteredinto 3 months or more prior to the filing of charges with the Board.Under the circumstances herein, and without passing on their merits,we shall dismiss the allegations of the complaint that the respondentviolated Section 8 (2) of the Act.2 Public Law 135 of the 78th Congress,Chapter 221-1st Session,Title IV.Theprovision in question reads as follows :No part of the funds appropriated in this title shall be used in any way in con-nection with a complaint case arising over an agreement between management andlaborwhich has been in existence for three months or longer without complaintbeing filed.Provided,That,hereafter,notice of such agreement shall have beenposted in the plant affected for said period of three months,said notice containinginformation as to the location at an accessible place of such agreement where saidagreement shall be open for inspection by any interested persons.B Since the contentions of the parties on the question raised by such order have beenfully set forth in their motions,briefs, and answers, we believe that no useful purposewould be served in hearing oral argument on such questionAccordingly,the requestsof the respondent and the Association for oral argument are hereby denied.4See 13 L. R. R. 236. GREENVILLE STEEL CAR COMPANY611The respondent and the Association also contend that the provisionof the Appropriation Act, discussed above, requires the Board to dis-miss the complaint in its entirety.We find this contention to bewithout merit.The complaint alleges violations by the respondentof Section 8 (1) and (3), as well as of Section 8 (2), of the Act.Thefinding hereinafter made that the respondent violated Section 8 (1) ofthe Act is based upon the activity of supervisory employees in dis-paraging and expressing hostility toward and disapproval of theUnion, inquiring of employees as to their union membership, andthreatening them with economic reprisals for their union affiliation.This is the type of activity upon which we customarily predicate afinding of independent violation of Section 8 (1).Also, the respond-ent's violations of Section 8 (3), found below, consist of its dischargeof two employees, and its failure thereafter to reinstate them, becauseof their union membership and activities, which is the usual type ofdiscrimination upon which we base findings of violation of Section8 (3).The respondent's violations of Section 8 (1) and (3) are notdependent upon or materially affected by, and are distinct and severablefrom, the alleged unfair labor practices under Section 8 (2) of theAct, and are in nowise related to the contract between the respondentand the Association, and we so find.Plainly, therefore, insofar asthe complaint embraces unfair labor practices within the meaning ofSection 8 (1) and (3) of the Act, it is not "a complaint case arisingover an agreement between management and labor," and we conse-quently see no reason why we should not proceed with these portionsof the complaint.The contention of the, respondent and the Association could be sus-tained only by interpreting the Appropriation Act to mean that, wherecharges are filed alleging that an employer has engaged in violationsof other Sections of the Act in addition to Section 8 (2), and the Boardis barred under the terms of the Appropriation Act from proceedingwith the latter charge, it is also precluded from proceeding with thecharges that the employer has violated the other Sections of the Act,merely because they happen to be joined in one charge and complaint,and despite the fact that they are entirely independent of the allegedviolation of Section 8 (2).We do not believe that such a result couldhave been intended by Congress.The legislative history of themeasure discloses that it was enacted for the "stated purpose of ac-complishing stabilization of labor relations" 5 during the war.Themethod selected was to freeze agreements between management andlabor which have been in existence for a period of 3 months or morewithout a charge being filed.The Comptroller General has ruled that6Opinionof the ComptrollerGeneral ofthe United States, October 21, 1043, 13 L. R. R.236. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDCongress intended to that extent "to inhibit the Board from exercisingits authority to determine the validity of agreements with companyunions," and that the Board is accordingly prohibited from using itscurrent appropriation in connection with "a complaint case underSection 8 (2) of the National Labor Relations Act where there isinvolved an agreement between management and labor which has beenin existence for 3 months or longer without charges being filed with theBoard." 6There is nothing in the measure itself, or in its legislativehistory, however, which discloses a purpose to license an employer whohas made an agreement with a company union which, but for themeasure, would be the subject of proceedings under Section 8 (2) ofthe Act, to commit unfair labor practices under other Sections of theAct, or a purpose to absolve the employer from responsibility forthe commission of such other unfair labor practices.On the con-trary, such an interpretation would inevitably defeat the "stabiliza-tion of labor relations" which Congress sought to achieve in enactingthe measure in question, since it would necessarily restore "recognizedsources of industrial strife and unrest" which Congress stated inSection 1 of the National Labor Relations Act it was its policy toeliminate.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTGreenville Steel Car Company is a Pennsylvania corporation havingits principal office and place of business in Greenville, Pennsylvania,where it is engaged in the manufacture of special equipment for theUnited States Army andNavy,and in the manufacture and repair offreight cars.During 1942, the respondent purchased materials valued in excessof $3,000,000 at least 20 percent of which was shipped from pointsoutside the State of Pennsylvania.During the same year, the re-spondentmanufactured products valued in excess of $3,000,000,approximately 80 percent of which was shipped to points outside theState of Pennsylvania.The respondent admits that it is engagedin commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, Local Union No. 2440, formerlyknown as Steel Workers Organizing Committee, Local Union No.2440 (C. I. 0), is a labor organization affiliated with the Congressof Industrial Organizations and admits to membership employeesof the respondent.0 Ibid. GREENVILLESTEEL CAR COMPANY613III.THEUNFAIR LABORPRACTICESA. Interference, restraint, and coercionIn July 1937, the Union commenced an organizational campaignamong employees at the respondent's plant, which lasted approxi-mately 6 weeks.'The Union renewed its organizational efforts inJune 1940, and discontinued its activities in November of that year.In April 1941, and continuing thereafter, the Unionagainattemptedto organize the employees.The various attempts of the Union to organize met with oppositionby the respondent. In June 1937, on the eve of the Union's first mem-bership drive, Fred Babcock, general foreman of the punch room,told Charles Quay, an employee, that the respondent desired to keepthe Union out of the plant.Around July 1940, Babcock asked Quay,who was assisting the Union in its second organizational attempt,whether Quay was "making lots of money organizing the C. I. 0."The respondent's hostility toward the Union manifested itself morestrongly during the Union's thirdorganizationalcampaign, in 1941.Thus, in the latter part of May 1941, Babcock asked Quay what theC. I. O. could give the employees that they did not already have.Quay was again approached by Babcock in July 1941 with an inquiryas towhether Francis Wright, Quay's helper, "belonged to the C. 1. 0."When Quay replied that he did not know, Babcock said, "You are aGod damned liar, I know that he does."Also, on or about June 12,1941, Babcock asked Virgil Mowery, an employee and treasurer ofthe Union, what the C. 1. 0. could obtain for the employees that "they"could not, and when Mowery replied, "Lots of things," Babcock said,"Well, I would like to know what those things are, and maybe I can-get them for you," and added, "If you get the C. I. O. in, it will betough on you and better for me."Around the middle of June 1941,Babcock told Earl Powell, who worked in Babcock's department, thatseveral persons were angry at Powell about the "God damn C. I. O.,"and that he should "keep his mouth shut" about that organization.,Babcock, during the same month, asked employee Oscar Saylor whatthe employees wanted with the C. I. O.Babcock was not the only representative of the respondent whoexpressed an antipathy to the Union.Around August 1941, HaroldLeonard, a supervisory employee's asked Quay where he had obtained' One of the reasons forthe short-lived natureof that drivewas the difficulty ex-periencedby the Unionin obtaining a suitable meeting place.In this connection, it wascontended at the hearingthat the respondentwas instrumental in preventingthe rentingof a certain hallto the Union.While therewas localopposition to the Union's rentingof the hall,the record does not establishthat therespondent was in any way responsibletberefor,and we so find,as did theTrial Examiner.8 Leonard, whowas characterized as a "foreman"by various employees who testified,instructs the machine operators under himin their work,does no work himself as anoperator,and has authorityto recommenddischarges of employees.We find him, as didthe Trial Examiner,to be a supervisory employee. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe C. I. 0. button which Quay was wearing, and when Quay repliedthat someone had given it to him, Leonard, with a "kinda disgusted"expression, raised his hands above his head, said "Jesus Christ," and"down the shop he went."During that same month, Perry Williams,another supervisory employee,' told employee Charles Kelly that hedid not understand why Kelly wanted the C. I. 0., and that he couldnot see "where it would do" the employees "any more good thanwhat they had." In September 1941, David Gruver, chief of therespondent's police and a representative of the respondent,10 told em-ployeeWarren Reinhart, a member of the Union, upon Reinhart'sreturn to the plant after a period of unemployment, that "If itwouldn't have been for the C. I. 0., you would have been workingright along."About a month later, John Weaver, a supervisoryemployee,1' made the following remark to employee Benjamin Saylor :"Why should we let Sam Consiglio [an employee who was thenan officer of the Union] and them run us; we would be fools tolet them." 12It is clear, and we find, that the foregoing statements and acts of therespondent's supervisory employees, as well as the discharge of em-ployees Earl Powell and Dewey Hovis because of their union mem-bership and activities, as found below, were integral parts of a courseof conduct by the respondent designed to discourage membership inand activity on behalf of the Union.We further find that by suchconduct, which included threats of, as well as actual, economic re-prisals for union membership and activity, the respondent has inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.Williams has from 15 to 28 machine operators under his supervision and performs nowork himself as an operator.He was variously referred to in the testimony by someof the employees as "foreman"and "supervisor."The respondent admitted that in 1941his duties were wholly supervisory.We find,as did the Trial Examiner,that he is asupervisory employee.l° Gruver,who was at times referred to at the heating as Gruber,was chief of therespondent's police and had authority to instruct the men on his staff as to their duties.One of the respondent's employees, in his testimony,referred to Gruver as a "supervisor "In August1941,when Gruver assumed the position as chief of police, he resigned hisoffice as president of the Association,a labor organization among the respondent's em-ployees, becauke of his new positionAs found below, it was Gruver who,on November10, 1941, refused to give employee Dewey Hovis, upon his discharge,the money due himfrom the respondent unlessHovis signed a certain document indicating that Hovis wasvoluntarily quitting the respondent's employ.Upon the entire record, we find, as didthe Trial Examiner,that Gruver represented management."Weaver was foreman of approximately 45 men who operated machines in the punchroom on the night shift.He inspected their operations and instructed them in theirworkHe did no work himself as a machine operator.We find him,as did the TrialExaminer, to be a supervisory employee.12The foregoing findings with respect to the statements of Fred Babcock and the othersupervisory employees are based upon the uncontradicted testimony of the employees towhom they were made, which we credit, as did the Trial Examiner.I GREENVILLE STEELCAR COMPANY615B. The discrimiinato'j discharge of PowellPrior to his discharge in September 1941, Earl Powell had been inthe respondent's employ for approximately 16 years, and for sometime prior to his discharge worked as'a press operator in the punchroom.He was regarded by the respondent as a competent worker.Powell was elected vice president of the Union on May 29, 1941, wasvery active in the Union's 1941 organizational campaign at the plant,and was the Union's chief representative in the punch room isOn September 8, 1941, Powell advised the respondent that he was"laying off" from work because of his wife's illness.Upon her re-covery a few days later, Powell, through his son Carl, notified FredBabcock, general foreman of the punch room, that he. would returntowork on September 15. Babcock then informed Carl that hisfather was not returning to the respondent's employ, and-Carl com-municated Babcock's advice to his father on or about September 14.On September 18, Earl Powell called on Roy Young, the respondent'spersonnel manager, and Young confirmed the fact that he had beendischarged.Thereafter, Powell twice requested the respondent toreinstate him, but at no time did the respondent offer to do so.Powell was not granted a hearing on his discharge, and was neveradvised of the reason for such action or the respondent's failure toreinstate him.The respondent was suffering from a manpowershortage, and discharges and suspensions of employees at the plantwere exceedingly rare.The reason assigned by the Respondent for Powell's discharge 14is that he "laid off" from work excessively.We do not believe thatthiswas the operative reason for the discharge.Powell'sworkrecord for the year preceding his discharge discloses that for approxi-mately 23 days during that year he did not work while the otheremployees, as a whole, did.However, the reason for such absencesis notdisclosed, and there is no showing that they were without goodIs It is clear,and we find,as did the Trial Examiner,that the respondent had knowledgeof Powell's union membership and activities.Powell was actively engaged in solicitingemployees at the plant to become members ofthe Union,and we find, upon the entire rec-ord, that the respondent had knowledge of such solicitation.Also, Powell wore his unionbutton whileat work.In June 1941, FredBabcock, general foreman of the departmentin which Powell was employed,complained to Powell about his union activities.ThatBabcock knew who the Union's officers were is evidenced by the remark made by him inJune 1941to Oscar Saylor,the Union's financial secretary,that "a big officer like [Saylor]"should have knowledgeof the Union's meetings,and by another statement made by Babcockat about the same time toVirgilMowery, theUnion's treasurer,that he understood thatMowery was"pretty high up in the C. I. 0.""The respondent'sEmployment Change Record for Powell,dated September16, 1941,gives his status as"suspended,"and the respondent contends that he was indefinitely sus-pended rather than dischargedHowever, we find that he was in fact discharged,and that,In anyevent,such suspension was equivalentto discharge.Babcock in effect told'Powell'sson that Powell was discharged,and this fact was confirmedby therespondent's personnelmanager.Also,notwithstanding two requestsby Powell,the respondent never offered himreinstatement. 616DECISIONSOF NATIONAL LABORRELATIONS BOARDcause.Moreover, for a number of months immediately precedinghis discharge, Powell failed to work on only two or three occasionswhen the other employees, as a whole, did.Nor was Powell everreprimanded by the respondent for any of his absences.Further,the record discloses that other employees laid off repeatedly for sub-stantialperiods and yet apparently were not discharged or suspended.That Powell was not discharged for excessive absences is furtherevidenced by the fact that when Vice-President Dietrich discussedPowell's discharge with Fred Babcock, who was responsible therefor,Babcock did not give excessive absencesas a reasonfor the discharge.Also, in its answer, as amended, to the complaint, the respondent,in explaining. the circumstances surrounding the termination ofPowell's employment, made no mention of excessive absences.Fur-ther evidence of the falsity of the respondent's assertion that Powellwas discharged for cause is seen in the explanation, in part, of hisdischarge, contained in the respondent's Employment Change Recordfor Powell-namely, that Powell "reported at gateofficeto returnto work September 15, but failed to appear, due . . . to his dissatis-faction in the management."Yet it is clear, and we find, thatPowell's failure to return to work on September 15 was due, not toany alleged "dissatisfaction in the management," but rather to thefact that the respondent had prior thereto advised Powell, throughhis son, that he was discharged.The respondent contends that Powell has been denied reemploy-ment because of the conversion at the plant from car-building, whichwas the type of work performed during Powell's period of employ-ment, to boat building.We find no merit in this contention. It wasnot until approximately 8 months after his discharge that the con-version took place.Moreover, it is clear, and we find, that Powellwas qualified for and could have been employed in the new type ofwork 15Upon the basis of the entire record, we are convinced that themotivating cause of Powell's discharge and the respondent's failureto reinstate him, was his union membership and activities.This isevidenced not only by the inadequacy of the reasons assigned by therespondent for its conduct with respect to Powell, but also by thefollowing circumstances: (1) the respondent was suffering from amanpower shortage and only on rare occasions discharged or sus-15Vice-President Dietrich conceded that the conversion did not require a change in per-sonnel, and the record disclosesthat,while no new press operators were hired between thedate of the conversion and March 1943,press operators with less seniority than Powell,who was No. 3 press operator on the respondent's seniority roster, were retained duringthat period.Moreover,and without determining whether work as a fitter is substantiallyequivalent to that of a press operator,we note that Powell was No. 14 fitter on the senior-ity roster,that 54 fitters were hired between September 1941 and March 1943, and thatPowell was not offered a position as a fitter. GREENVILLE STEEL CAR COMPANY617pended employees; (2) Powell was not granted a hearing on hisdischarge and was never advised of the reason for such action or therespondent's failure to reinstate him; (3) Powell had been employedby the respondent for approximately 16 years and was regarded asa competent worker; (4) the respondent, and particularly GeneralForeman Fred Babcock, who was directly responsible for Powell'sdischarge, was plainly hostile toward the Union, as evidenced by theanti-union conduct of Babcock and other of the respondent's super-visory employees, as found above; (5) Powell was vice president oftheUnion and one of the most active employees at the plant onbehalf of the Union; and (6) General Foreman Babcock, some timeprior to Powell's discharge, complained to him about his unionactivities and told him to "keep his mouth shut" about the "C. I. 0."We find, as did the Trial Examiner, that by discharging Powell, andthereafter failing to reinstate him, the respondent has discriminatedagainst him in regard to the hire and tenure of his employment,thereby discouragingmembership in the Union and interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.C. The discriminatory discharge of HovisDewey Hovis, prior to November 8, 1941, had been employed by therespondent for approximately 23 years.For some time prior toNovember 8, 1941, he worked as a riveter in the car department, andVice-President Dietrich, as well as Thomas Babcock, assistant generalforeman of the car department, admitted that Hovis was one of the,respondent's best riveters.Hovis was elected president of the Unionon May 29, 1941, was very active at the plant in securing the signaturesof employees to union application cards during the Union's organiza-tional efforts in 1941, and was the Union's chief representative in thecar department 16On the afternoon of November 8, 1941, after completing their opera-tions on a certain car and before commencing work on a new one, the24 men on the position 17 to which Hovis was attached, engaged in adiscussion, which was initiated by Hovis, concerning a certain writtenstatement 18 by Vice-President Dietrich which was posted at the plant.lUWe find, as did the Trial Examiner,that the respondent was aware of Hovis' unionmembership and activitiesHe solicited union memberships from approximately 25 em-ployees at the plant,and we find, upon the entire record,that the respondent had knowledgeof such solicitation.Hovis also wore a union button while at work. Further,as alreadyindicated,the respondent,through General Foreman Fred Babcock, knew who the Union'sofficers were.11These men,including Hovis,were working on a "production line" track on whichfreight cars were constructed,and the different locations on the track at which the variousoperations on the cars were performed were called"positions."ie In this statement,Dietrich condemned employees who did not work steadily and indi-cated that during the last war they had been called"slackers." 618DECISIONSOF NATIONAL LABOR RELATIONS BOARDAs Thomas Babcock approached, many of the men commenced to workon the newcar.Hoviswas unable to resume work because Sam Con-siglio, who was the bucker in Hovis' crew,19 had left shortly prior there-to and had not returned.When Babcock asked Hovis why Hovis was"holding up the track," he replied that he did not like Dietrich's afore-mentioned statement.Babcock then told Hovis that he should either"go to work or go home," whereupon Hovis left the plant and failedto return to work that day.20On the moring of November 10, Hovis' next work day, Fred Artman,Hovis' stepson,at Hovis' request, advised Thomas Babcock that Hoviswas illand would be unable to work that day. Babcock replied thatHovis need not "report off," and that Artman should advise Hovis tocome to the plant for his "check." 21Upon being so advised, by Art-man, Hovisimmediately proceeded to the plant and asked DavidGruver, the respondent's chief of police and, as found above, a repre-sentativeof management, for his check.Gruver handed him a docu-ment which read : "I, this 8th day of November, demand my moneyin full," and told him that he could not obtain his check unless hesigned that document.Hovis refused to sign it, and consequently didnot receivehis check at that time.22Later that day, Hovis askedThomas Babcock if Babcock wanted him to return to work.Babcockreplied that he had "nothing for [Hovis] now" and left withoutadvising Hovis when he would have work available for him.There-after; Hovis, on four different occasions,Y3,requested the respondent toreemploy him, but the respondent failed to do so.On the last of suchoccasions, Hovis addressed his request for reemployment to LawrenceBacher, general foreman of the car department and Thomas Babcock'ssuperior. -Bather referred Hovis to George Meeker, then president oftheAssociation.Meeker was thus designated as an agent of ' therespondent, with authority to speak for it concerning Hovis' reemploy-ment.According to Hovis' uncontradicted testimony, which wecredit, as did the Trial Examiner, in the discussion a day or two laterwith Meeker on the matter of Hovis' reemployment, Meeker said thefollowing, amongother things, to Hovis :He (Meeker) said, "Do you still belong to that across thestreet?"I,-10The men on the position to which Hovis was attached operated in crews, each of whichwas composed of a few employees20 Babcock testified that during the course of that conversation,Hovis stated that he was"going to quit"the respondent's employ.Hovis denied making that statement.We findHovis to,be the more trustworthy witness, and we find, as did the Trial Examiner, thatsuch statement was not made by him.21Babcock testified that he had no recollection of seeing Artman on the morning of No-vember 10.We credit Artman's testimony that he had engaged in the foregoing conversa-tion with Babcock at that time.22Hovis did not receive his check until the next regular pay day.23 In the middle of November 1941, in December 1941 and in January and February 1942. GREENVILLE STEEL CARCOMPANY619I said, "You mean the C. I. 0., George?"He said, "Yes."I said, "Yes, sir," I said, "I do."Well, now," he said, "I ain't telling you to, but," he said, "if Iwas you," he said, "I would lay off of it."And Isaid,"Did Mr. Bacher tell you to tell me that, or didhe say anything to you about it?""Now," he said, "Dewey," he said, "I ain't saying, but if I wasyou, I would lay off it over there."Also, shortly after the termination of Dewey Hovis' employment withthe respondent, David Gruver told Earl Hovis, Dewey's brother,that if Dewey had been "on the right side of the fence," Dewey"would have had a job with [Gruver.]."-We find that by "the rightside of the fence," Gruver meant non-affiliation with the Union24The respondent contends that Hovis was not discharged, but thathe voluntarily quit his employment on the afternoon of November8when he left the plant after Thomas Babcock told him that heshould either "go to work or go home."Hovis testified that sincehe had no bucker he was unableto resumehis work and, therefore,when, Babcock instructed him to workor gohome, he had no alter-native but to leave the plant.Whilewe arenot convinced thatthis was the impelling reason for Hovis'action'25we are equally notpersuaded that Hovis quit his employment on the occasion in question.Rather, the evidence as a whole indicates, and we find, that Hovismerely "laid off" for the balance of the afternoon of November 8,and that the respondent itself did not believe that Hovis had quit 26We further find, on the basis of the various events which took placeon November 10, Hovis' next work day, and thereafter, as set forthabove, thatHovis wasdischarged on November 10.Even if it were conceded that Hovis had quit his employment onNovember 8, no adequate reason has been advanced by the respondent'4EarlHovis testified that he so interpreted Gruver's remark.That this interpretationwas a reasonable one is evidenced by the respondent's antipathy to the Union, as well asby the fact that Gruver had been president of a labor organization among the employees atthe plant other than the Union.asWe believe that Hovis seized upon Babcock's remark as an excuse for leaving earlythat afternoon.Had Hovis been anxious to work the balance of the day, he could easilyhave asked Babcock for a bucker during the course of their conversation.21Thus, on November 10, his next work day, Hovis notified the respondent that be wouldbe unable to work that day because of illness. Later that day, he refused to sign a docu-ment submitted to him by the respondent stating that "he was demanding [his] money,"and also made efforts to return to work. Thereafter, he made several other attempts toobtain employment with the respondent.Also, Hovis, as well as other employees, had onvarious occasions left the plant before quitting time without permission, and the respondenthad not treated them as though they had quit their employment.Further, the fact thatthe respondent, on November 10, attempted to obtain Hovis' signature to a document stat-ing that he wasdemanding"his money in full," strongly suggests that the respondent didnot believe that he had in fact quit his employment, but was seeking to obtain evidenceon the basis of which it could claim that he had done so 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor its failure to reemploy him on November 10 and thereafter, whenhe asked for work.Apparently in an effort to explainits failure inthis regard, the respondent, in its answer, as amended, to the com-plaint, makes the utterly false assertion that, after leaving on Novem-ber 8, Hovis never again reported for work or made application forfurther employment.Thomas Babcock admitted at the hearing thathe knew of no reason why Hovis has not been reemployed. Therespondent reemployed other persons who had quit.Hovis wasadmittedly one of the respondent's best riveters, the respondent wassuffering from a shortage of skilled labor, and there have been workopportunities at the plant for Hovis.27Upon all the evidence, we find that the operative cause of therespondent's discharge of Hovis and its failure to reemploy him washis union membership and. activities.No cogent reason has beenadvanced by the respondent for its conduct with respect to Hovis.Further, as already indicated, the respondentwas suffering from amanpower shortage, and discharges at the plant were rare.Hovishad been in the respondent's employ for approximately 23 years, andhe was considered by the respondent as exceedingly competent.Hoviswas never advised by the respondent as to the reason for his dischargeor its failure to reemploy him.The respondent had a strong antip-athy to the Union, and Hovis was one of the Union's most activeprotagonists, as well as its president.That a discriminatory motiveunderlay the respondent's treatment of Hovis is further evidenced bythe condition imposed by the respondent, through George Meeker,to Hovis' reemployment-namely, that he abandon his affiliation "withthe Union ,28 as well as by David Gruver's statement to the effect thatifHovis had not associated himself with the Union, he would havebeen employed at the plant.We find, as did the Trial Examiner, that by discharging Hovis,and by failing thereafter to reemploy him, the respondent has dis-criminated against him in regard to the hire and tenure of his employ-ment, thereby discouraging membership in the Union and interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THEUNFAIR LABOR PRACTICES UPONCOMMERCEWe find that the activities of the respondent set forth in Section III,above, occurring in connection with the operations of the respondentdescribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and27Thus, Hovis was No. 9 riveter on the respondent's seniority roster, and the respondenthired 12 new riveters between November 24, 1941. and May 18, 1942.28The imposition of such a condition to Hovis' reemployment was in itself a plain viola-tion of Section 8 (3) of the Act, and we so find. GREENVILLE STEEL CAR COMPANY621tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action which we find necessary to effectuate thepolicies of the Act.We have found that the respondent discriminated in regard to thehire and tenure of employment of Earl Powell and Dewey Hovis.Weshall, therefore, order the respondent to offer them immediate andfull reinstatement to their -former or substantially equivalent posi-tions, without prejudice to their seniority and other rights and privi-leges.With regard to their back pay, the respondent contends thatPowell and Hovis wilfully incurred losses of earnings subsequent totheir discharge, for which they should not be reimbursed.29Thismatter will be considered below.Powelldid not make any effort to seek other employment untilapproximately 4 weeks after his discharge, at which time he obtaineda position with the General American Transportation Company inMasury, Ohio.Powell was then approximately 58 years old.Hetestified that he did not apply for a position during those 4 weeksbecause of a practice in plants in and around Greenville, wherePowell resided, of not hiring persons who were over 45 years of age.Powell's testimony regarding such practice was uncontradicted, andwas supported by his further testimony that in the latter part of1941 or early part of 1942, he was refused employment with a certaincompany located near Greenville because of his age.Also, it appearsthat during the afore-mentioned 4-week period, a union representa-tivewas attempting to negotiate with the respondent for Powell'sreinstatement; and, Powell believed that he might be reinstated. Inview of all the foregoing, we are of the opinion, and we find, thatPowell was not guilty of a wilful incurrence of a loss of earningsduring the 4-week period following his discharge.Powell left the employ of the General American TransportationCompany 'after working there for 3 weeks.According to his testi-mony, which we credit, he did so because of a transportation problem.This company was located approximately 21 miles from Greenville,and during the 3 weeks of his employment, Powell rode to and fromwork in the automobile of another person.After 3 weeks, he wasno longer able to ride with this person, and he found no other meansof transportation.There was no showing by the respondent thatother means of transportation were in fact available.Under these29 SeePhelps Dodge Corp.V.N. L.R. B., 313 U. S. 177. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances, we believe that Powell did not leave his employmentwith the General American Transportation Company without goodcause, and we so find.For some time during the period from the early part of November1941, when Powell left the employ of the General American Trans-portation Company, to May 13, 1942, when he commenced to workfor the Fraser-Brace Engineering Company, where he was employedon the date of the hearing herein, Powell was-unemployed.However,he did secure some employment during that period'30and also madeeffort to obtain other employment 31He also attemptedto registerat a United States Employment Service office.Upon all the evidence,we find that Powell did not wilfully incur any loss ofearnings dur-ing this period.Hoviswas apparently unemployed for some time during the period'between his discharge on November 10, 1941, and July 14, 1942, thedate on which he secured the position occupied by him on the dateof the hearing herein.However, during that period he madeapplica-tion for employment- with five companieslocated in and aroundGreenville,' where he resided.Also, he made a number ofattemptsto obtain reemployment with the respondent, and on some of theseoccasionswas led by the respondent to believe that he might be re-employed.Under these circumstances, we believe thatHovis wasnot guilty of a wilful incurrenceof a loss'of earnings, and we so find.The respondent contends that the complaint,insofar as it allegesthat it discriminated against Hovis, should be dismissedbecause ofthe Union's delay in filing a charge with respect to such discrimina-tion.An allegation concerning such discrimination firstappearsin the Union's second amended charge filed on April 10, 1942, approx-imately 5 months subsequent to Hovis' discharge.While we do notbelieve that the allegations of the complaint concerning such discrim-inationshould be dismissed because of this delay, a questionis raisedas to whether Hovis should be denied back pay for the period of thedelay.The record discloses and we find, thatduringthat 5-monthperiod, the Union was attempting to,negotiate with the respondent, aswell as with the respondent's parent company with which the Unionhad contractual relations, for Hovis' reinstatement.Further, asalready indicated, during this period Hovis made attempts to obtainreemployment, and the respondent led Hovis to believe that he mightbe reemployed.Under these circumstances, we believe that denialof-back pay for the period in question because of the afore-mentioneddelay would be unwarranted, and we so find.s0 Thus, he performed some servicesfor the Unionforwhich be received$150, anddid some work one day in April 1942 for a certain individual.a Thus, sometime duringthe winter of 1941-1942, he made an unsuccessful attemptto secure a positionwith the companywith which he is now employed.- GREENVILLE STEEL CAR COMPANY623Hovisback pay to be without merit, we shall order the respondent tomake each of them whole for any loss of pay he has sufferedbecauseof the respondent's discrimination against him, by payment to himof a sum of money equal to the amount which he normally wouldhave earned as wages from the date of his discharge32 tothe date ofthe respondent's offer of reinstatement, less his net earnings 33 duringsuch period.Upon the basis of the foregoing findings of fact, and upon the en-tire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.UnitedSteelworkers ofAmerica,LocalUnionNo. 2440(C. I. 0.), formerly known as Steel Workers Organizing Committee,Local Union No. 2440 (C. I. 0.), is a labor organization, within themeaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Earl Powell and Dewey Hovis, thereby discouraging mem-bership in United Steelworkers of America, Local, Union No. 2440(C. I. 0.), the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact andconclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Greenville Steel Car Company, Greenville, Pennsylvania, and its of-ficers, agents, successors,'and assigns, shall:1.Cease and desist from :while Powell was in fact discharged on September 13, 1941, when Fred Babcockadvised Powell's son, Carl,that Powell would no longer be employed by the respondent,we find that since Powell did not intend to return to work until September 15, Powell'sback pay should not commence to run until September 15.Hovis' back pay will commence to run on November 10, which is the date on whichhe was discharged,as well as the first date on which,on the theory that he had quithis employment,he was discriminatorily denied reemployment.03 By "net earnings"ismeant earnings less expenses,such-as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawtuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company, S NL.R. B 440. Monies received for work performedupon Federal,State, county, municipal,or other work-relief projects shall be consideredas earningsSeeRepublic Steel Corporation v N. L. R. B.,311 U. S. 7. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Discouraging membership in. United Steelworkers of America,Local Union No. 2440, affiliated with the Congress of Industrial Or-ganizations, or in any other labor organization of its employees, bydischarging or refusing to reinstate or reemploy any of its employees,or in any other manner discriminating in regard to their hire or tenureof employment, or any term or condition of their employment ;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to' form,join, or assist labor organizations, to bargain collectively through -representatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Earl Powell and Dewey Hovis immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges;(b)Make whole Earl Powell and Dewey Hovis for any loss of paythey have suffered because of the respondent's discrimination againstthem, by payment to each of them of a sum of money equal to theamount which he normally would have earned as wages from the dateof his discharge 34 to the date of the respondent's offer of reinstatement,less his net earnings 35 during such period.(c)Post immediately in conspicuous places at its plant at Green-ville,Pennsylvania, and maintain for a period of not less than sixty(60) consecutive clays from the date of posting, notices to its employeesstating : (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b) ofthis Order; (2) that the respondent will take the affirmative action setforth in paragraphs 2 (a) and (b) of this Order; and (3) that therespondent's employees are free to become and remain members ofUnited Steelworkers of America, Local Union No. 2440, affiliated withthe Congress of Industrial Organizations, and that the respondent willnot discriminate against any employee because of membership in oractivity on behalf of that organization;(d)Notify the Regional Director for the Sixth Region in writingwithin ten (10) 'days from the date of this Order what steps the re-spondent has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint, insofar as it al-leges that the respondent violated Section 8 (2) of the Act, be, and ithereby is, dismissed.MR. GIRD D. REILLY took no part in the consideration of the aboveDecision and Order.a' See footnote 32,supra.35 See footnote 33,supra.